DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 10/01/2021.   Claims 1-15 are pending in the application. As such, Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed on 10/01/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-15 have been examined.

Response to Arguments
4.	With respect to the rejections of Claims 1, 2, 5-10, 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Tapuhi et al., (U.S. Patent Application Publication: 2017/0118336) in view of Promhouse (G. Promhouse, "Tree compacting transformations," [Proceedings] DCC `93: Data Compression Conference, 1993, pp. 320-329. (Year: 1993)), both hereinafter referred to as TAPUHI and PROMHOUSE, Applicant appears to present the following position on Remarks pp. 8-11 filed 10/01/2021: 
Without any admissions and solely in an effort to expedite prosecution of the present application, amended independent claim 1 clarifies the modeling unit is configured to integrate predetermined nodes, other than the nodes that include the branch expression, which share the branch expression in common, into one node, based on the acquired branch expression data. In this regard, the plurality of pieces of conversation data may be modeled into one tree structure after integrating the nodes. By contrast, Tapuhi and Promhouse, whether considered alone or in combination, do not teach or suggest integrating both nodes that include the branch expression and predetermined nodes other than the nodes that include the branch expression. Therefore, the cited references do not teach or suggest at least one hardware processor configured to access at least one memory storing instructions and, according to the instructions, implement a modeling unit configured to "integrate the nodes, which share the branch expression in common, into one node, based on the acquired branch expression data, and integrate predetermined nodes other than the nodes including the branch expression, as to model the plurality of pieces of conversation data into one tree structure," as claimed. Accordingly, independent claim 1 is patentable over the cited references because the cited references, whether considered alone or in combination, do not teach or suggest every feature that is claimed…” 

In response, Examiner respectfully notes that the combination of TAPUHI in view of PROMHOUSE clearly and unambiguously disclose the amended language and presented arguments with respect to independent claim 1. In this direction, Examiner further notes that Applicant’s position only appears to suggest a circular rationale that does not explain the differences between the amended claim language and why the combination of TAPUHI in view of PROMHOUSE does not disclose said amended language in claim 1. Nevertheless, in the interest of presenting a complete response, Examiner furthermore notes that the combination of TAPUHI in view of  PROMHOUSE discloses “integrating both nodes that include the branch expression and predetermined nodes other than the nodes that include the branch expression” as claimed via, see e.g., TAPUHI’s approach for “….representing each interaction at a higher semantic level (e.g., representing the interactions with a low dimensional bag of clusters assigned for each interaction), defining a similarity function operating in the space of this higher semantic level, applying the similarity function to cluster the interactions into subsets 1284, each Subset corresponding to interactions with different semantic content, and filtering each of the Subsets independently by taking the top percentiles of data from each Subset and combining the subsets together (oval 1286)…combined, filtered interactions 1288 may then be supplied to the DialogueTreeMiner (See e.g., TAPUHI, paras. 143, 144, Fig. 12A) in combination with PROMHOUSE’s integrating node clustering techniques, see e.g., plurality of node clustering techniques having capabilities for “…clustering certain groups of nodes…child clustering…relational clustering,…” (See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6). Please, see the annotated Figs. 12A and 6 in TAPUHI and PROMHOUSE correspondingly.
[AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    849
    560
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    318
    337
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    645
    media_image3.png
    Greyscale

(Annotated Figs. 12A and 6, in TAPUHI, and PROMHOUSE)
For at least the supra provided reasons, Applicant’s arguments are found not persuasive.

In response to the art rejection(s) of the remainder of dependent claims 2, 5-7; 13-15; and 10 rejected under 35 U.S.C. 103 in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 10/01/2021, Examiner respectfully notes as follows. For completeness, should the mentioned claim(s) is(are) likewise traversed for similar reasons to independent claims 1; 8; and 9 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 1, 2, 5-10, 13-15 correspondingly discussed above.  For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and as such, Applicant’s arguments are also found not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 5-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapuhi et al., (U.S. Patent Application Publication: 2017/0118336) in view of Promhouse (G. Promhouse, "Tree compacting transformations," [Proceedings] DCC `93: Data Compression Conference, 1993, pp. 320-329. (Year: 1993)), both hereinafter referred to as TAPUHI and PROMHOUSE.
	With respect to Claim 1, TAPUHI discloses:
1. A data structuring device comprising: at least one memory storing instructions; and at least one hardware processor configured to access the at least one memory and, according to the instructions (See e.g., “…systems and methods…” with “…a processor; and a memory, wherein the memory stores instructions that, when executed by the processor, cause the processor to…” TAPUHI, paras. 18, 22, 23, 26, 67, 78, 143, 144, 167, 168, Fig. 1, 12A, 13A-B), implement: an acquisition unit configured to acquire branch expression data expressing a branch expression being an utterance expression for which a plurality of replies different from one another are assumed in a conversation (See e.g., “…self-help configuration module 45 suggests, via the user interface 45b, different paths (e.g., nodes and edges) to add to a dialogue tree…perform filtering on the set of sequences of cluster ids to filter out unwanted interactions without losing the semantic topics discussed in the data set…” See e.g., TAPUHI, paras. 143, 144, Fig. 12A); and 

    PNG
    media_image1.png
    849
    560
    media_image1.png
    Greyscale
a modeling unit configured to, between a plurality of pieces of conversation data being converted into a graph structure in which conversation contents are divided into a plurality of nodes and the plurality of nodes are connected by edges, [integrate the nodes, which share the branch expression in common, into one node], based on the acquired branch expression data, [and integrate predetermined nodes other than the nodes including the branch expression, as to model the plurality of pieces of conversation data into one tree structure] (See e.g., “….representing each interaction at a higher semantic level (e.g., representing the interactions with a low dimensional bag of clusters assigned for each interaction), defining a similarity function operating in the space of this higher semantic level, applying the similarity function to cluster the interactions into subsets 1284, each Subset corresponding to interactions with different semantic content, and filtering each of the Subsets independently by taking the top percentiles of data from each Subset and combining the subsets together (oval 1286)…combined, filtered interactions 1288 may then be supplied to the DialogueTreeMiner process 370…”See e.g., TAPUHI, paras. 143, 144, Fig. 12A).
TAPUHI does not explicitly, but PROMHOUSE discloses the technique comprising [integrate the nodes, which share the branch expression in common, into one node], based on the acquired branch expression data, [and integrate predetermined nodes other than the nodes including the branch expression, as to model the plurality of pieces of conversation data into one tree structure] (See e.g., plurality of node clustering techniques having capabilities for “…clustering certain groups of nodes…child clustering…relational clustering…” See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6).


    PNG
    media_image4.png
    699
    599
    media_image4.png
    Greyscale
TAPUHI and PROMHOUSE are analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of TAPUHI with see e.g., “…clustering certain groups of nodes…child clustering…relational clustering…” functionalities and capabilities taught by PROMHOUSE in order to advantageously furnish and provide applicable and/or extendable capabilities of  “…savings [that] are achieved by ordering the nodes in each n, in such a way that some edges from …are implicitly expressed by the order…” (See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6).

With respect to Claim 2, TAPUHI in view of PROMHOUSE discloses:
2. The data structuring device according to claim 1, wherein the modeling unit further includes a function of integrating nodes from a start of a conversation in the plurality of pieces of conversation data to a branch expression node (See e.g., plurality of node clustering techniques having capabilities for “…clustering certain groups of nodes…child clustering…relational clustering…”, See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6) including the branch expression, along a conversation flow (See e.g., “….representing each interaction at a higher semantic level (e.g., representing the interactions with a low dimensional bag of clusters assigned for each interaction), defining a similarity function operating in the space of this higher semantic level, applying the similarity function to cluster the interactions into subsets 1284, each Subset corresponding to interactions with different semantic content, and filtering each of the Subsets independently by taking the top percentiles of data from each Subset and combining the subsets together (oval 1286)…combined, filtered interactions 1288 may then be supplied to the DialogueTreeMiner process 370…” See e.g., TAPUHI, paras. 143, 144, Fig. 12A).

With respect to Claim 5, TAPUHI in view of PROMHOUSE discloses:
5. The data structuring device according to claim 1, wherein the acquisition unit acquires the branch expression data from manual data indicating a conversation utterance example, based on information for specifying an utterance example to be used as the branch expression data from the manual data (See e.g., “…self-help configuration module 45 suggests, via the user interface 45b, different paths (e.g., nodes and edges) to add to a dialogue tree…perform filtering on the set of sequences of cluster ids to filter out unwanted interactions without losing the semantic topics discussed in the data set…” See e.g., TAPUHI, paras. 143, 144, Fig. 12A).

With respect to Claim 6, TAPUHI in view of PROMHOUSE discloses:
6. The data structuring device according to claim 1, wherein the acquisition unit acquires, based on information for specifying a branch expression candidate to be used as the branch expression data among branch expression candidates acquired by analyzing the plurality of pieces of conversation data, the branch expression data from the branch expression candidate (See e.g., “….representing each interaction at a higher semantic level (e.g., representing the interactions with a low dimensional bag of clusters assigned for each interaction), defining a similarity function operating in the space of this higher semantic level, applying the similarity function to cluster the interactions into subsets 1284, each Subset corresponding to interactions with different semantic content, and filtering each of the Subsets independently by taking the top percentiles of data from each Subset and combining the subsets together (oval 1286)…combined, filtered interactions 1288 may then be supplied to the DialogueTreeMiner process 370…” where DialogueTreeMiner process 370 offers analyzing capabilities, See e.g., TAPUHI, paras. 143, 144, Fig. 12A).

With respect to Claim 7, TAPUHI in view of PROMHOUSE discloses:
7. The data structuring device according to claim 1, wherein the modeling unit further includes a function of providing a node acquired by integrating a plurality of nodes with a key word (See e.g., “… the term “phrases” may also include “fragments” in which words are extracted from utterances that are not necessarily sequential. As such, the term “phrase” includes portions or fragments of transcribed utterances that omit some words (e.g., repeated words and words with low saliency such as “um” and “ah”). For example, if a user says “what is my account balance?” then the speech driven IMR may attempt to match phrases detected in the audio (e.g., the phrase “account balance”) with existing grammars associated with actions such as account balance, recent transactions, making payments, transferring funds, and connecting to a human customer service agent. Each grammar may encode a variety of ways in which customers may request a particular action. For example, an account balance request may match phrases such as “account balance,” “account status,” “how much money is in my accounts,” and “what is my balance.” Once a match between the spoken phrase from the user and a grammar is detected, the action associated with the grammar is performed in a manner similar to the receiving a user selection of an action through a keypress…” See e.g., TAPUHI, paras. 64, 143, 144, Fig. 12A) expressing a conversation content included in the node (See e.g., plurality of node clustering techniques having capabilities for “…clustering certain groups of nodes…child clustering…relational clustering…”, See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6).

With respect to Claim 8, TAPUHI discloses:
8. A data structuring method (See e.g., “…systems and methods…” with “…a processor; and a memory, wherein the memory stores instructions that, when executed by the processor, cause the processor to…” TAPUHI, paras. 18, 22, 23, 26, 67, 78, 143, 144, 167, 168, Fig. 1, 12A, 13A-B) comprising: acquiring branch expression data expressing a branch expression being an utterance expression for which a plurality of replies different from one another are assumed in a conversation (See e.g., “…self-help configuration module 45 suggests, via the user interface 45b, different paths (e.g., nodes and edges) to add to a dialogue tree…perform filtering on the set of sequences of cluster ids to filter out unwanted interactions without losing the semantic topics discussed in the data set…” See e.g., TAPUHI, paras. 143, 144, Fig. 12A); [[and]] [integrating, between a plurality of pieces of conversation data being converted into a graph structure in which conversation contents are divided into a plurality of nodes and the plurality of nodes are connected by edges, ], based on the acquired branch expression data; [and integrating predetermined nodes other than the nodes including the branch expression, as to model the plurality of pieces of conversation data into one tree structure](See e.g., “….representing each interaction at a higher semantic level (e.g., representing the interactions with a low dimensional bag of clusters assigned for each interaction), defining a similarity function operating in the space of this higher semantic level, applying the similarity function to cluster the interactions into subsets 1284, each Subset corresponding to interactions with different semantic content, and filtering each of the Subsets independently by taking the top percentiles of data from each Subset and combining the subsets together (oval 1286)…combined, filtered interactions 1288 may then be supplied to the DialogueTreeMiner process 370…” See e.g., TAPUHI, paras. 143, 144, Fig. 12A).
TAPUHI does not explicitly, but PROMHOUSE discloses the technique comprising [integrating, between a plurality of pieces of conversation data being converted into a graph structure in which conversation contents are divided into a plurality of nodes and the plurality of nodes are connected by edges, ], based on the acquired branch expression data; [and integrating predetermined nodes other than the nodes including the branch expression, as to model the plurality of pieces of conversation data into one tree structure] (See e.g., plurality of node clustering techniques having capabilities for “…clustering certain groups of nodes…child clustering…relational clustering…” See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6).
TAPUHI and PROMHOUSE are analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to (See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6).

With respect to Claim 9, TAPUHI discloses:
9. A non-transitory computer-readable program storage medium storing a computer program causing a computer to execute (See e.g., “…systems and methods…” and “…a processor; and a memory, wherein the memory stores instructions that, when executed by the processor, cause the processor to…” TAPUHI, paras. 18, 22, 23, 26, 67, 78, 143, 144, 167, 168, Fig. 1, 12A, 13A-B): processing of acquiring branch expression data expressing a branch expression being an utterance expression for which a plurality of replies different from one another are assumed in a conversation (See e.g., “…self-help configuration module 45 suggests, via the user interface 45b, different paths (e.g., nodes and edges) to add to a dialogue tree…perform filtering on the set of sequences of cluster ids to filter out unwanted interactions without losing the semantic topics discussed in the data set…” See e.g., TAPUHI, paras. 143, 144, Fig. 12A); [[and]] processing of [integrating, between a plurality of pieces of conversation data being converted into a graph structure in which conversation contents are divided into a plurality of nodes and the plurality of nodes are connected by edges, ] based on the acquired branch expression data; [and processing of integrating predetermined nodes other than the nodes including the branch expression, as to model the plurality of pieces of conversation data into one tree structure] (See e.g., “….representing each interaction at a higher semantic level (e.g., representing the interactions with a low dimensional bag of clusters assigned for each interaction), defining a similarity function operating in the space of this higher semantic level, applying the similarity function to cluster the interactions into subsets 1284, each Subset corresponding to interactions with different semantic content, and filtering each of the Subsets independently by taking the top percentiles of data from each Subset and combining the subsets together (oval 1286)…combined, filtered interactions 1288 may then be supplied to the DialogueTreeMiner process 370…” See e.g., TAPUHI, paras. 143, 144, Fig. 12A).
TAPUHI does not explicitly, but PROMHOUSE discloses the technique comprising [integrating, between a plurality of pieces of conversation data being converted into a graph structure in which conversation contents are divided into a plurality of nodes and the plurality of nodes are connected by edges, ] based on the acquired branch expression data; [and processing of integrating predetermined nodes other than the nodes including the branch expression, as to model the plurality of pieces of conversation data into one tree structure] (See e.g., plurality of node clustering techniques having capabilities for “…clustering certain groups of nodes…child clustering…relational clustering…”, See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6).
TAPUHI and PROMHOUSE are analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to (See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6).

With respect to Claim 10, TAPUHI in view of PROMHOUSE discloses:
10. The data structuring method according to claim 8, further comprising: integrating nodes from a start of a conversation in the plurality of pieces of conversation data to a branch expression node (See e.g., plurality of node clustering techniques having capabilities for “…clustering certain groups of nodes…child clustering…relational clustering…” See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6)  including the branch expression, along a conversation flow (See e.g., “….representing each interaction at a higher semantic level (e.g., representing the interactions with a low dimensional bag of clusters assigned for each interaction), defining a similarity function operating in the space of this higher semantic level, applying the similarity function to cluster the interactions into subsets 1284, each Subset corresponding to interactions with different semantic content, and filtering each of the Subsets independently by taking the top percentiles of data from each Subset and combining the subsets together (oval 1286)…combined, filtered interactions 1288 may then be supplied to the DialogueTreeMiner process 370…”See e.g., TAPUHI, paras. 143, 144, Fig. 12A).



With respect to Claim 13, TAPUHI in view of PROMHOUSE discloses:
13. The data structuring method according to claim 8, further comprising: acquiring the branch expression data from manual data indicating a conversation utterance example, based on information for specifying an utterance example to be used as the branch expression data from the manual data (See e.g., “…self-help configuration module 45 suggests, via the user interface 45b, different paths (e.g., nodes and edges) to add to a dialogue tree…perform filtering on the set of sequences of cluster ids to filter out unwanted interactions without losing the semantic topics discussed in the data set…” See e.g., TAPUHI, paras. 143, 144, Fig. 12A).

With respect to Claim 14, TAPUHI in view of PROMHOUSE discloses:
14. The data structuring method according to claim 8, further comprising: acquiring, based on information for specifying a branch expression candidate to be used as the branch expression data among branch expression candidates acquired by analyzing the plurality of pieces of conversation data, the branch expression data from the branch expression candidate (See e.g., “….representing each interaction at a higher semantic level (e.g., representing the interactions with a low dimensional bag of clusters assigned for each interaction), defining a similarity function operating in the space of this higher semantic level, applying the similarity function to cluster the interactions into subsets 1284, each Subset corresponding to interactions with different semantic content, and filtering each of the Subsets independently by taking the top percentiles of data from each Subset and combining the subsets together (oval 1286)…combined, filtered interactions 1288 may then be supplied to the DialogueTreeMiner process 370…” where DialogueTreeMiner process 370 offers analyzing capabilities, See e.g., TAPUHI, paras. 143, 144, Fig. 12A).

Claim 15, TAPUHI in view of PROMHOUSE discloses:
15. The data structuring method according to claim 8, further comprising: providing a node acquired by integrating a plurality of nodes with a key word (See e.g., “… the term “phrases” may also include “fragments” in which words  are extracted from utterances that are not necessarily sequential. As such, the term “phrase” includes portions or fragments of transcribed utterances that omit some words (e.g., repeated words and words  with low saliency such as “um” and “ah”). For example, if a user says “what is my account balance?” then the speech driven IMR may attempt to match phrases detected in the audio (e.g., the phrase “account balance”) with existing grammars associated with actions such as account balance, recent transactions, making payments, transferring funds, and connecting to a human customer service agent. Each grammar may encode a variety of ways in which customers may request a particular action. For example, an account balance request may match phrases such as “account balance,” “account status,” “how much money is in my accounts,” and “what is my balance.” Once a match between the spoken phrase from the user and a grammar is detected, the action associated with the grammar is performed in a manner similar to the receiving a user selection of an action through a keypress…” See e.g., TAPUHI, paras. 64, 143, 144, Fig. 12A) expressing a conversation content included in the node(See e.g., plurality of node clustering techniques having capabilities for “…clustering certain groups of nodes…child clustering…relational clustering…”, See e.g., PROMHOUSE §§ 3, 3.1, 3.2, Fig. 6).



Allowable Subject Matter
6.	Claims 3, 4, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Capper et al., (U.S. Patent Application Publication: 2014/0250195), hereinafter referred to as CAPPER, discloses how “…Dynamic node resolution … to dynamically resolve which part of a conversation data structure to switch/go…conversation data structure can be 
    PNG
    media_image5.png
    459
    620
    media_image5.png
    Greyscale
designed…makes the conversation data structure able to be rendered flexibly at conversation time via Dynamic Node Resolution…the ability to dynamically switch between nodes in the conversation data structure, depending on user input and the context of the conversation… …” (See e.g., CAPPER, Abstract, paras. 162, 163, Figs. 1, 2, and 4).
Please, see PTO-892 for more details. 
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656